Citation Nr: 0605778	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  04-10 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had recognized service from March 1946 to August 
1948.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO denied service connection 
for cause of the veteran's death.

The appellant has raised the issue of entitlement to 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 (West 2002).  While the RO has essentially 
informed the appellant that she is not entitled to such 
benefit, there has been no rating decision on this issue.  As 
this claim has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The veteran died in December 1991.  The immediate cause 
of death was listed as acute respiratory failure secondary to 
obstructive pneumonia secondary to probable bronchogenic 
cancer with arteriosclerotic heart disease as an "other 
significant condition."  

2.  At the time of the veteran's death, he was service 
connected for schizophrenia, which was evaluated as 
50 percent disabling.  

3.  There is no competent evidence that establishes a nexus 
between the veteran's cause of death and service, to include 
the service-connected schizophrenia.  

CONCLUSION OF LAW

Service connection for cause of the veteran's death is not 
warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§§ 3.301, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and that (4) VA will request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by letters issued in March 2003 and November 2003.  
In the March 2003 letter, the RO informed her that the 
evidence needed to establish a claim for service connection 
for cause of the veteran's death was evidence of the cause of 
death, a disease or injury in service, and a relationship 
between the cause of death and the disease or injury in 
service.  Additionally, it is clear that the appellant is 
aware of the evidence necessary to substantiate her claim.  
She states that the veteran's service-connected psychiatric 
disorder caused his health to weaken and for the veteran to 
develop a respiratory disorder, which caused his death.  This 
allegation, if true, would substantiate her claim for service 
connection for cause of the veteran's death.  

As to informing the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf, in the 
letters and the statement of the case, VA informed her it had 
a duty to obtain any records held by any federal agency.  It 
also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the appellant that she could obtain 
private records herself and submit them to VA.  Finally, the 
appellant was informed that she should submit any evidence in 
her possession that pertained to the claim.  Specifically, in 
the March 2003 letter, the RO told her to inform VA if there 
was any additional evidence she wanted it to obtain for her.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  The record 
shows that VA attempted to obtain the veteran's service 
medical records and was unsuccessful.  In a February 2004 
Memorandum, it explained the efforts taken to obtain the 
military records and why there was no further basis to 
conduct a search for the records.  VA requested medical 
records from the Veterans Memorial Medical Center, and in a 
letter received in January 2004, it indicated it had no 
records pertaining to the veteran.  The appellant has 
submitted medical records herself.  

Although an opinion was not obtained in connection with the 
appellant's claim for service connection for cause of the 
veteran's death, Board finds that VA was not under an 
obligation to provide an examination, as such was not 
necessary to make a decision on this claim.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, the 
evidence does not indicate that the veteran's death may be 
associated with his service-connected psychiatric disorder or 
his active service.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (VA was not required to provide the veteran 
with a medical examination absent a showing by veteran of a 
causal connection between the disability and service).  While 
the veteran was service connected for a psychiatric disorder, 
the appellant has not brought forth evidence, other than her 
lay statements, suggestive of a causal connection between the 
veteran's death and his service-connected disability or 
service.  The appellant is competent to state that the 
veteran had difficulty maintaining his health prior his 
death; however, she is not competent to assert that the 
veteran's death was caused by his psychiatric disorder.  The 
RO informed her that she would need medical evidence of a 
relationship between the veteran's death and service, to 
include a service-connected disability, and the appellant has 
not provided such evidence.  

For the foregoing reasons, the Board concludes that the 
evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required, nor 
has the delayed notice of the VCAA resulted in any prejudice 
to the appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

II.  Decision

During the veteran's lifetime, he was service connected for 
schizophrenia.  His evaluation was increased and reduced at 
various times, but at the time he died, it was evaluated as 
50 percent disabling.  The appellant alleges that the veteran 
was totally incompetent close to the time of his death due to 
his service-connected disability and that, as a result, he 
did not take care of his health, which caused him to succumb 
to respiratory failure due to obstructive pneumonia secondary 
to probable bronchogenic cancer and arteriosclerotic heart 
disease.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection for cancer or arteriosclerotic heart disease may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.312 (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death.  The veteran's death certificate indicates that he 
died of acute respiratory failure secondary to obstructive 
pneumonia secondary to probable bronchogenic cancer with 
arteriosclerotic heart disease as an "other significant 
condition."  The veteran was service connected for 
schizophrenia at the time of his death, but there is no 
competent evidence of record to show that the service-
connected disability was either the principal or the 
contributory cause of death.  The death certificate is silent 
as to schizophrenia being any part of the veteran's death.

In a July 2003 "Certification," a private physician stated 
the veteran had been treated for a psychiatric disorder from 
January 1990 to September 1991.  He stated the veteran's 
psychiatric disability had caused him to be negligent of his 
health and personal hygiene which made him "very susceptible 
to intestinal and pulmonary diseases aside from already 
failing health."  The statement that the veteran's 
psychiatric disorder made him susceptible to pulmonary 
disease is not a nexus between the causes of the veteran's 
death and the service-connected schizophrenia.  Rather, it is 
speculative and not enough to support the grant of a claim 
for service connection.  See Obert v. Brown, 5 Vet. App. 30 
(1993); see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (holding that a physician's statement that a service-
connected disorder "may or may not" have prevented medical 
personnel from averting the veteran's death was not 
sufficient); Beausoleil v. Brown, 8 Vet. App. 459 (1996)  
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).  The 
private physician did not state that the veteran developed a 
pulmonary disorder as a result of the service-connected 
psychiatric disorder-only that he was susceptible to 
developing a pulmonary disorder.  This is not enough to 
connect the cause of the veteran's death to the service-
connected schizophrenia.

As stated above, there are no service medical records to 
review to see if there was evidence of any pulmonary 
disability, cancer, or arteriosclerotic heart disease shown 
in service.  In a case where the service medical records are 
presumed destroyed, VA has a heightened obligation to explain 
its findings and conclusions, and to consider the benefit-of-
the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  However, there is also no evidence between the time 
the veteran was discharged from service until his death upon 
which to establish that the veteran may have developed these 
conditions in close proximity to his service.  Stated 
differently, the first showing of obstructive pneumonia, 
"probable bronchogenic cancer," and arteriosclerotic heart 
disease was at the time of the veteran's death, which is a 
period of more than 40 years.  The evidence of record, as a 
whole, does not show that obstructive pneumonia, "probable 
bronchogenic cancer," and arteriosclerotic heart disease 
were incurred in or aggravated by service, to include being 
manifested to a compensable degree within one year following 
the veteran's discharge from service.  

In a joint affidavit from two "disinterested individuals," 
they stated the veteran had been known in the community as 
having inappropriate behavior, such as bathing in the rain, 
wallowing in dirty and contaminated street canals, and 
sleeping and taking rests under a fruit tree.  The veteran 
would get drunk and challenge people to fight him.  They 
noticed the veteran's health deteriorated quickly, and he was 
seen regularly for emergency treatment.  The appellant has 
made similar allegations regarding the veteran's behavior and 
health.  The Board recognizes that the appellant believes the 
veteran's service-connected psychiatric disorder contributed 
to his death and does not question her sincerity in 
attempting to make that connection.  However, as lay persons 
(including the two who signed the joint affidavit), they do 
not have the requisite knowledge of medical principles that 
would permit them to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In sum, there is no competent evidence that the veteran's 
service-connected schizophrenia contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  
Moreover, the evidence of record does not establish that 
pneumonia, "probable bronchogenic cancer," and 
arteriosclerotic heart disease were incurred in or aggravated 
by service or otherwise due to service.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for cause of the veteran's death is 
denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


